


110 HR 1592 : Local Law Enforcement Hate Crimes

U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1592
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2007
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To provide Federal assistance to States,
		  local jurisdictions, and Indian tribes to prosecute hate crimes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Local Law Enforcement Hate Crimes
			 Prevention Act of 2007.
		2.Definition of
			 hate crimeIn this Act—
			(1)the term
			 crime of violence has the meaning given that term in section 16,
			 title 18, United States Code;
			(2)the term
			 hate crime has the meaning given such term in section 280003(a) of
			 the Violent Crime Control and Law
			 Enforcement Act of 1994 (28 U.S.C. 994 note); and
			(3)the term
			 local means a county, city, town, township, parish, village, or
			 other general purpose political subdivision of a State.
			3.Support for
			 criminal investigations and prosecutions by State, local, and Tribal law
			 enforcement officials
			(a)Assistance other
			 than financial assistance
				(1)In
			 generalAt the request of State, local, or Tribal law enforcement
			 agency, the Attorney General may provide technical, forensic, prosecutorial, or
			 any other form of assistance in the criminal investigation or prosecution of
			 any crime that—
					(A)constitutes a
			 crime of violence;
					(B)constitutes a
			 felony under the State, local, or Tribal laws; and
					(C)is motivated by
			 prejudice based on the actual or perceived race, color, religion, national
			 origin, gender, sexual orientation, gender identity, or disability of the
			 victim, or is a violation of the State, local, or Tribal hate crime
			 laws.
					(2)PriorityIn
			 providing assistance under
			 paragraph (1), the Attorney General shall
			 give priority to crimes committed by offenders who have committed crimes in
			 more than one State and to rural jurisdictions that have difficulty covering
			 the extraordinary expenses relating to the investigation or prosecution of the
			 crime.
				(b)Grants
				(1)In
			 generalThe Attorney General may award grants to State, local,
			 and Indian law enforcement agencies for extraordinary expenses associated with
			 the investigation and prosecution of hate crimes.
				(2)Office of
			 Justice ProgramsIn implementing the grant program under this
			 subsection, the Office of Justice Programs shall work closely with grantees to
			 ensure that the concerns and needs of all affected parties, including community
			 groups and schools, colleges, and universities, are addressed through the local
			 infrastructure developed under the grants.
				(3)Application
					(A)In
			 generalEach State, local,
			 and Indian law enforcement agency that desires a grant under this subsection
			 shall submit an application to the Attorney General at such time, in such
			 manner, and accompanied by or containing such information as the Attorney
			 General shall reasonably require.
					(B)Date for
			 submissionApplications submitted pursuant to
			 subparagraph (A) shall be submitted
			 during the 60-day period beginning on a date that the Attorney General shall
			 prescribe.
					(C)RequirementsA State, local, and Indian law enforcement
			 agency applying for a grant under this subsection shall—
						(i)describe the
			 extraordinary purposes for which the grant is needed;
						(ii)certify that the State, local government,
			 or Indian tribe lacks the resources necessary to investigate or prosecute the
			 hate crime;
						(iii)demonstrate that, in developing a plan to
			 implement the grant, the State, local, and Indian law enforcement agency has
			 consulted and coordinated with nonprofit, nongovernmental violence recovery
			 service programs that have experience in providing services to victims of hate
			 crimes; and
						(iv)certify that any
			 Federal funds received under this subsection will be used to supplement, not
			 supplant, non-Federal funds that would otherwise be available for activities
			 funded under this subsection.
						(4)DeadlineAn
			 application for a grant under this subsection shall be approved or denied by
			 the Attorney General not later than 30 business days after the date on which
			 the Attorney General receives the application.
				(5)Grant
			 amountA grant under this subsection shall not exceed $100,000
			 for any single jurisdiction in any 1-year period.
				(6)ReportNot
			 later than December 31, 2008, the Attorney General shall submit to Congress a
			 report describing the applications submitted for grants under this subsection,
			 the award of such grants, and the purposes for which the grant amounts were
			 expended.
				(7)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $5,000,000 for each of fiscal years 2008 and 2009.
				4.Grant
			 program
			(a)Authority To
			 award grantsThe Office of
			 Justice Programs of the Department of Justice may award grants, in accordance
			 with such regulations as the Attorney General may prescribe, to State, local,
			 or Tribal programs designed to combat hate crimes committed by juveniles,
			 including programs to train local law enforcement officers in identifying,
			 investigating, prosecuting, and preventing hate crimes.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			5.Authorization for
			 additional personnel to assist State, local, and Tribal law
			 enforcementThere are
			 authorized to be appropriated to the Department of Justice, including the
			 Community Relations Service, for fiscal years 2008, 2009, and 2010 such sums as
			 are necessary to increase the number of personnel to prevent and respond to
			 alleged violations of section 249 of title 18, United States Code, as added by
			 section 7 of this Act.
		6.Prohibition of
			 certain hate crime acts
			(a)In
			 generalChapter 13 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					249.Hate crime
				acts
						(a)In
				general
							(1)Offenses
				involving actual or perceived race, color, religion, or national
				originWhoever, whether or not acting under color of law,
				willfully causes bodily injury to any person or, through the use of fire, a
				firearm, or an explosive or incendiary device, attempts to cause bodily injury
				to any person, because of the actual or perceived race, color, religion, or
				national origin of any person—
								(A)shall be
				imprisoned not more than 10 years, fined in accordance with this title, or
				both; and
								(B)shall be
				imprisoned for any term of years or for life, fined in accordance with this
				title, or both, if—
									(i)death results from
				the offense; or
									(ii)the offense
				includes kidnaping or an attempt to kidnap, aggravated sexual abuse or an
				attempt to commit aggravated sexual abuse, or an attempt to kill.
									(2)Offenses
				involving actual or perceived religion, national origin, gender, sexual
				orientation, gender identity, or disability
								(A)In
				generalWhoever, whether or not acting under color of law, in any
				circumstance described in subparagraph (B), willfully causes bodily injury to
				any person or, through the use of fire, a firearm, or an explosive or
				incendiary device, attempts to cause bodily injury to any person, because of
				the actual or perceived religion, national origin, gender, sexual orientation,
				gender identity or disability of any person—
									(i)shall be
				imprisoned not more than 10 years, fined in accordance with this title, or
				both; and
									(ii)shall be
				imprisoned for any term of years or for life, fined in accordance with this
				title, or both, if—
										(I)death results from
				the offense; or
										(II)the offense
				includes kidnaping or an attempt to kidnap, aggravated sexual abuse or an
				attempt to commit aggravated sexual abuse, or an attempt to kill.
										(B)Circumstances
				describedFor purposes of subparagraph (A), the circumstances
				described in this subparagraph are that—
									(i)the conduct
				described in subparagraph (A) occurs during the course of, or as the result of,
				the travel of the defendant or the victim—
										(I)across a State
				line or national border; or
										(II)using a channel,
				facility, or instrumentality of interstate or foreign commerce;
										(ii)the defendant
				uses a channel, facility, or instrumentality of interstate or foreign commerce
				in connection with the conduct described in subparagraph (A);
									(iii)in connection
				with the conduct described in subparagraph (A), the defendant employs a
				firearm, explosive or incendiary device, or other weapon that has traveled in
				interstate or foreign commerce; or
									(iv)the conduct
				described in subparagraph (A)—
										(I)interferes with
				commercial or other economic activity in which the victim is engaged at the
				time of the conduct; or
										(II)otherwise affects
				interstate or foreign commerce.
										(b)Certification
				requirementNo prosecution of any offense described in this
				subsection may be undertaken by the United States, except under the
				certification in writing of the Attorney General, the Deputy Attorney General,
				the Associate Attorney General, or any Assistant Attorney General specially
				designated by the Attorney General that—
							(1)such certifying
				individual has reasonable cause to believe that the actual or perceived race,
				color, religion, national origin, gender, sexual orientation, gender identity,
				or disability of any person was a motivating factor underlying the alleged
				conduct of the defendant; and
							(2)such certifying
				individual has consulted with State or local law enforcement officials
				regarding the prosecution and determined that—
								(A)the State does not
				have jurisdiction or does not intend to exercise jurisdiction;
								(B)the State has
				requested that the Federal Government assume jurisdiction;
								(C)the State does not
				object to the Federal Government assuming jurisdiction; or
								(D)the verdict or
				sentence obtained pursuant to State charges left demonstratively unvindicated
				the Federal interest in eradicating bias-motivated violence.
								(c)DefinitionsIn
				this section—
							(1)the term
				explosive or incendiary device has the meaning given such term in
				section 232 of this title;
							(2)the term
				firearm has the meaning given such term in section 921(a) of this
				title; and
							(3)the term
				gender identity for the purposes of this chapter means actual or
				perceived gender-related characteristics.
							(d)Rule of
				evidenceIn a prosecution for an offense under this section,
				evidence of expression or associations of the defendant may not be introduced
				as substantive evidence at trial, unless the evidence specifically relates to
				that offense. However, nothing in this section affects the rules of evidence
				governing impeachment of a
				witness.
						.
			(b)Technical and
			 conforming amendmentThe table of sections at the beginning of
			 chapter 13 of title 18, United States Code, is amended by adding at the end the
			 following new item:
				
					
						249. Hate crime
				acts.
					
					.
			7.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such to any person or circumstance shall not be affected thereby.
		8.Rule of
			 constructionNothing in this
			 Act, or the amendments made by this Act, shall be construed to prohibit any
			 expressive conduct protected from legal prohibition by, or any activities
			 protected by the free speech or free exercise clauses of, the First Amendment
			 to the Constitution.
		
	
		
			Passed the House of
			 Representatives May 3, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
